      Case 2:17-cr-00470 Document 425 Filed on 06/26/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 26, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
 Plaintiff                                   §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:17-CR-470-2
                                             §
ENRIQUE GUTIERREZ, JR.                       §
  Defendant                                  §
                                             §

                                        ORDER

       Defendant Enrique Gutierrez, Jr., has filed a Motion for Compassionate Release

(D.E. 424), wherein he moves the Court to order his release to home confinement

because his underlying medical conditions (diabetes mellitus, hypertension, and morbid

obesity) make him particularly vulnerable to severe illness or death should he contract

COVID-19 while in prison. He has offered medical records in support of his motion and a

copy of the warden’s denial of his request for compassionate release; however, the Court

has no information regarding his conduct while in prison.

       Defendant is hereby ORDERED to provide the Court with a current copy of his

prison disciplinary history.

       The Government is further ORDERED to respond to Defendant’s motion not later

than 7 days after he supplements the record, indicating any opposition thereto.

       ORDERED this 26th day of June, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE

1/1
